Exhibit 10.56

 

STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement (this “Agreement”) is made and entered into as of
September 3, 2004, by and between Landec Corporation, a California corporation
(the “Company”), and Chiquita Brands International, Inc., a New Jersey
corporation (the “Purchaser”).

 

RECITALS

 

A.                                   Whereas, the Company and the Purchaser are
simultaneously entering into that certain License and Distribution Agreement
(the “License Agreement”) dated as of the date hereof, regarding the Purchaser’s
use of certain proprietary technology of the Company for packaging bananas,
specialty bananas and plantains.

 

B.                                     Whereas, in connection with the License
Agreement, the Purchaser wishes to purchase from the Company, and the Company
wishes to sell to the Purchaser, shares of its Common Stock, par value $0.001
(the “Common Stock”), on the terms and conditions set forth herein.

 

AGREEMENT

 

The parties hereto agree as follows:

 

1.                                       Purchase and Sale of the Shares. 
Subject to the terms and conditions herein contained, on the twenty-fifth
Trading Day (as defined below) following the first public announcement of the
License Agreement (the “Closing Date”), the Company shall issue and sell to the
Purchaser, and the Purchaser shall purchase from the Company, the number of
shares of Common Stock determined in accordance with the formula set forth below
(the “Shares”) at the price per share calculated in accordance with the formula
set forth below.

 

(a)                                  The “Price Per Share” for the Shares shall
equal the greater of (i) the volume-weighted average of the daily closing prices
(“VWAP”) of the Common Stock on the NASDAQ National Market during the period
beginning on the first trading day on the NASDAQ National Market (“Trading Day”)
immediately following the first public announcement of the License Agreement and
ending on the twentieth (20th) Trading Day following the date of such
announcement (the “Trading Period”); provided that for purposes of this
calculation the VWAP shall not exceed $7.20 (as adjusted for stock splits, stock
dividends, reclassifications and the like) or (ii) the closing price of the
Common Stock on the NASDAQ National Market on the Trading Day immediately
preceding the first public announcement of the License Agreement (the “Initial
Trading Price”).

 

(b)                                 If the Price Per Share equals or exceeds
$6.00 (as adjusted for stock splits, stock dividends, reclassifications and the
like), the number of Shares shall equal the lesser of (i) 500,000 or (ii)
$3,500,000 divided by the Price Per Share.

 

--------------------------------------------------------------------------------


 

(c)                                  If the Price Per Share is less than $6.00
(as adjusted for stock splits, stock dividends, reclassifications and the like),
the number of Shares shall equal $2,000,000 divided by the Price Per Share;
provided that if the VWAP is less than the Initial Trading Price (as adjusted
for stock splits, stock dividends, reclassifications and the like), the number
of Shares shall equal $1,000,000 divided by the Price Per Share.

 

(d)                                 The closing of the purchase of the Shares
(the “Closing”) shall be held at the offices of Orrick, Herrington & Sutcliffe
LLP, 1020 Marsh Road, Menlo Park, CA 94025 at 10:00 a.m. California time on the
Closing Date. At the Closing, the Company shall deliver to the Purchaser a
certificate representing the Shares, registered in such name as the Purchaser
requests, and the Purchaser shall deliver to the Company by cashier’s check or
wire transfer, to a bank account designated by the Company, the aggregate
purchase price for the Shares and deliver all other documents required of the
Purchaser pursuant to this Agreement.

 

(e)                                  The Shares will be offered and sold to the
Purchaser without such offer and sale being registered under the Securities Act
of 1933, as amended (together with the rules and regulations of the Securities
and Exchange Commission (the “Commission”) promulgated thereunder, the
“Securities Act”), in reliance on exemptions therefrom.

 

(f)                                    In connection with the sale of the
Shares, the Company has made available its periodic reports filed with the
Commission under the Securities Exchange Act of 1934 (the “Exchange Act”) since
August 31, 2003.  These reports and filings are collectively referred to as the
“Disclosure Documents”.

 

2.                                       Representations, Warranties and
Covenants of the Company.  The Company represents, warrants and covenants to the
Purchaser as follows:

 

(a)                                  The Disclosure Documents as of their
respective dates did not, and any amendment or supplement thereto as of its date
did not, contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.  The Disclosure
Documents, at the time they were filed with the Commission, complied in all
material respects with the requirements of the Securities Act and/or the
Exchange Act, as the case may be (together with the rules and regulations of the
Commission promulgated thereunder, the “Securities Acts”), as applicable.

 

(b)                                 Each of the Company and its subsidiaries
(the “Subsidiaries”) has been duly incorporated and each of the Company and the
Subsidiaries is validly existing in good standing as a corporation under the
laws of its jurisdiction of incorporation, with the requisite corporate power
and authority to own its properties and conduct its business as now conducted as
described in the Disclosure Documents and is duly qualified to do business as a
foreign corporation in good standing in all other jurisdictions where the
ownership or leasing of its properties or the conduct of its business requires
such qualification, except where the failure to be so qualified would not,
individually or in the aggregate, have a material adverse

 

2

--------------------------------------------------------------------------------


 

effect on the business, condition, properties, or results of operations of the
Company and the Subsidiaries, taken as a whole (any such event, a “Material
Adverse Effect”).

 

(c)                                  The Company has the requisite corporate
power and authority to execute, deliver and perform its obligations under this
Agreement.  This Agreement has been duly and validly authorized by the Company
and, when executed and delivered by the Company, will constitute a valid and
legally binding agreement of the Company, enforceable against the Company in
accordance with its terms except as the enforcement thereof may be limited by
(A) bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or
other similar laws now or hereafter in effect relating to or affecting
creditors’ rights generally or (B) general principles of equity and the
discretion of the court before which any proceeding therefore may be brought
(regardless of whether such enforcement is considered in a proceeding at law or
in equity) (collectively, the “Enforceability Exceptions”).

 

(d)                                 The Shares have been duly authorized and,
when issued upon payment thereof in accordance with this Agreement, will have
been validly issued, fully paid and nonassessable.  The capital stock of the
Company, including the Common Stock, conforms to the description thereof
contained in the Disclosure Documents.  The shareholders of the Company have no
preemptive or similar rights with respect to the Common Stock.

 

(e)                                  No consent, approval, authorization,
license, qualification, exemption or order of any court or governmental agency
or body or third party is required for the performance of this Agreement by the
Company or for the consummation by the Company of any of the transactions
contemplated hereby, except for such consents, approvals, authorizations,
licenses, qualifications, exemptions or orders (i) as have been obtained on or
prior to the Closing Date, (ii) as are not required to be obtained on or prior
to the Closing Date that will be obtained when required, or (iii) the failure to
obtain which would not, individually or in the aggregate, have a Material
Adverse Effect.

 

(f)                                    The execution, delivery and performance
by the Company of this Agreement and the consummation by the Company of the
transactions contemplated hereby and the fulfillment of the terms hereof will
not violate, conflict with or constitute or result in a breach of or a default
under (or an event that, with notice or lapse of time, or both, would constitute
a breach of or a default under) any of (i) the terms or provisions of any
contract, indenture, mortgage, deed of trust, loan agreement, note, lease,
license, franchise agreement, permit, certificate or agreement or instrument to
which any of the Company or the Subsidiaries is a party or to which any of their
respective properties or assets are subject, (ii) the articles of incorporation
or bylaws of any of the Company or the Subsidiaries (or similar organizational
document) or (iii) any statute, judgment, decree, order, rule or regulation of
any court or governmental agency or other body applicable to the Company or the
Subsidiaries or any of their respective properties or assets.

 

(g)                                 Except as described in the Disclosure
Documents, there is not pending or, to the best knowledge of the Company,
threatened any action, suit, proceeding, inquiry or investigation, governmental
or otherwise, to which any of the Company or the Subsidiaries is a party, or to
which their respective properties or assets are subject, before or brought by
any

 

3

--------------------------------------------------------------------------------


 

court, arbitrator or governmental agency or body, that, if determined adversely
to the Company or any such Subsidiary, would, individually or in the aggregate,
have a Material Adverse Effect or that seeks to restrain, enjoin, prevent the
consummation of or otherwise challenge the issuance or sale of the Shares to be
sold hereunder or the application of the proceeds therefrom.

 

(h)                                 None of the Company or any of its affiliates
will sell, offer for sale or solicit offers to buy or otherwise negotiate in
respect of any “security” (as defined in the Securities Act) which could be
integrated with the sale of the Shares in a manner which would require the
registration under the Securities Act of the Shares.

 

(i)                                     No approvals from or notices to the
NASDAQ National Market are required in connection with the sale of the Shares
under this Agreement.

 

(j)                                     At no time prior to the end of the
Trading Period will the Company repurchase any of its shares of Common  Stock or
declare or pay any dividends on its Common Stock or make any distribution in
respect thereof.  Neither the Company nor any of its directors, officers,
employees, agents, or controlling persons will take prior to the end of the
Trading Period, directly or indirectly, any actions designed to, or that might
reasonably be expected to cause or result, under the Securities Acts or
otherwise, in, or that have constituted, stabilization, or manipulation of the
price of the shares of Common Stock.

 

3.                                       Representations, Warranties and
Covenants of the Purchaser.

 

(a)                                  The Purchaser represents and warrants to
the Company that the Shares to be acquired by it hereunder are being acquired
for its own account for investment and with no intention of distributing or
reselling such Shares or any part thereof or interest therein in any transaction
which would be in violation of the securities laws of the United States of
America or any State, without prejudice, however, to the Purchaser’s right,
subject to the provisions of this Agreement, at all times to sell or otherwise
dispose of all or any part of such Shares in compliance with applicable federal
and state securities laws, and subject, nevertheless, to the disposition of the
Purchaser’s property being at all times within its control.

 

(b)                                 The Purchaser understands that the Shares
have not been registered under the Securities Act and may not be offered,
resold, pledged or otherwise transferred except (a) pursuant to an exemption
from registration under the Securities Act (and, if requested by the Company,
based upon an opinion of counsel acceptable to the Company) and (b) in
accordance with all applicable securities laws of the states of the United
States and other jurisdictions.

 

The  Purchaser agrees to the imprinting, so long as appropriate, of the
following legend on the Shares:

 

The shares of common stock evidenced by this certificate have not been
registered under the U.S. Securities Act of 1933, as amended, and may not be
offered, sold, pledged or otherwise transferred (“transferred”)

 

4

--------------------------------------------------------------------------------


 

in the absence of such registration or an applicable exemption therefrom. In the
absence of such registration, such shares may not be transferred unless, if the
Company requests, the Company has received a written opinion from counsel in
form and substance satisfactory to the Company stating that such transfer is
being made in compliance with all applicable federal and state securities laws.

 

The legend set forth above may be removed if and when the Shares are disposed of
pursuant to an effective registration statement under the Securities Act or in
the opinion of counsel to the Company experienced in the area of United States
Federal securities laws such legends are no longer required under applicable
requirements of the Securities Act.  The Shares shall also bear any other
legends required by applicable Federal or state securities laws, which legends
may be removed when in the opinion of counsel to the Company experienced in the
applicable securities laws, the same are no longer required under the applicable
requirements of such securities laws.  The Company agrees that it will provide
the Purchaser, upon request, with a substitute Share certificate, not bearing
such legend at such time as such legend is no longer applicable.  The Company
makes no representation, warranty or agreement as to the availability of any
exemption from registration under the Securities Act with respect to any resale
of the Shares.

 

(c)                                  The Purchaser is an institutional investor
that is an accredited investor within the meaning of Rule 501(a)(1), (2), (3) or
(7) of Regulation D under the Securities Act.  The Purchaser represents and
warrants to the Company that it has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Shares, the Purchaser
having been represented by counsel, and has so evaluated the merits and risks of
such investment and is able to bear the economic risk of such investment and, at
the present time, is able to afford a complete loss of such investment.

 

(d)                                 The Purchaser represents and warrants to the
Company that (i) the purchase of the Shares to be purchased by it has been duly
and properly authorized and this Agreement has been duly executed and delivered
by it or on its behalf and constitutes the valid and legally binding obligation
of the Purchaser, enforceable against the Purchaser in accordance with its
terms, subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights generally and to general principles of equity; and (ii) the
purchase of the Shares to be purchased by it does not conflict with or violate
its charter, by-laws or any law, regulation or court order applicable to it.

 

(e)                                  The Purchaser represents and warrants to
the Company that neither it nor any of its directors, officers, employees,
agents, or controlling persons has taken or will take prior to the end of the
Trading Period, directly or indirectly, any actions designed to, or that might
reasonably be expected to cause or result, under the Securities Acts or
otherwise, in, or that have constituted, stabilization, or manipulation of the
price of the shares of Common Stock.

 

5

--------------------------------------------------------------------------------


 

(f)                                    The Purchaser acknowledges receipt of the
Disclosure Documents and further acknowledges that it has been afforded (i) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of the Company concerning the terms and conditions
of the offering of the Shares and the merits and risks of investing in the
Shares; (ii) access to information about the Company and the Company’s financial
condition, results of operations, business and properties sufficient to enable
it to evaluate its investment in the Shares; and (iii) the opportunity to obtain
such additional information which the Company possesses or can acquire without
unreasonable effort or expense that is necessary to verify the accuracy and
completeness of the information contained in the Disclosure Documents.

 

(g)                                 The Purchaser agrees not to sell, make any
short sale of, loan, grant any option for the purchase of, or otherwise dispose
of the Shares without the prior written consent of the Company until the first
anniversary of the Closing Date and thereafter only in accordance with Rule 144
or any other applicable exemption, or pursuant to a registration statement,
under the Securities Act.  Notwithstanding the foregoing, the Purchaser may
transfer any or all of the Shares to one or more of its subsidiaries, provided
that each such subsidiary agrees in writing to be bound by the terms of this
Agreement.

 

4.                                       Conditions of the Purchaser’s
Obligations.  The obligation of the Purchaser to purchase and pay for the Shares
is subject to the following conditions unless waived in writing by the
Purchaser:

 

(a)                                  The representations and warranties of the
Company contained in this Agreement shall be true and correct in all material
respects (other than representations and warranties with a Material Adverse
Effect qualifier, which shall be true and correct as written) on and as of the
Closing Date; the Company shall have complied in all material respects with all
agreements and satisfied all conditions on its part to be performed or satisfied
hereunder at or prior to the Closing Date.

 

(b)                                 None of the issuance and sale of the Shares
pursuant to this Agreement shall be enjoined (temporarily or permanently) and no
restraining order or other injunctive order shall have been issued in respect
thereof; and there shall not have been any legal action, order, decree or other
administrative proceeding instituted or, to the Company’s knowledge, threatened
against the Company or against the Purchaser relating to the issuance of the
Shares or the Purchaser’s activities in connection therewith or any other
transactions contemplated by this Agreement or the Disclosure Documents.

 

5.                                       Survival Clause.  The respective
representations and warranties of the Company and the Purchaser set forth in
this Agreement shall survive for a period of one year following the Closing
Date.

 

6.                                       Notices.  All communications hereunder
shall be in writing and, (i) if sent to the Purchaser, shall be hand delivered,
couriered by next-day air courier or confirmed facsimile to Chiquita Brands
International, Inc., 250 E. Fifth St., Cincinnati, OH 45202, Attention:  Senior
Vice President and General Counsel and (ii) if sent to the Company, shall

 

6

--------------------------------------------------------------------------------


 

be hand delivered,  couriered by next-day air courier or confirmed facsimile to
Landec Corporation, 3603 Haven Avenue, Menlo Park, CA 94025, Attention:  Greg
Skinner, and with a copy to Geoffrey P. Leonard, Orrick, Herrington & Sutcliffe
LLP, 1020 March Road, Menlo Park, CA 94025.

 

All such notices and communications shall be deemed to have been duly given: 
when delivered by hand, if personally delivered; five business days after being
deposited in the mail, postage prepaid, if mailed; one business day after being
timely delivered to a next-day air courier guaranteeing overnight delivery; and
when receipt is acknowledged by the addressee, if telecopied.

 

7.                                       Successors.  This Agreement shall inure
to the benefit of and be binding upon the Purchaser and the Company and their
respective successors and legal representatives, and nothing expressed or
mentioned in this Agreement is intended or shall be construed to give any other
person any legal or equitable right, remedy or claim under or in respect of this
Agreement, or any provisions herein contained; this Agreement and all conditions
and provisions hereof being intended to be and being for the sole and exclusive
benefit of such persons and for the benefit of no other person.  No purchaser of
Shares from the Purchaser will be deemed a successor because of such purchase.

 

8.                                       No Waiver; Modifications in Writing. 
No failure or delay on the part of the Company or the Purchaser in exercising
any right, power or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power or remedy preclude
any other or further exercise thereof or the exercise of any other right, power
or remedy.  The remedies provided for herein are cumulative and are not
exclusive of any remedies that may be available to the Company or the Purchaser
at law or in equity or otherwise.  No waiver of or consent to any departure by
the Company or the Purchaser from any provision of this Agreement shall be
effective unless signed in writing by the party entitled to the benefit thereof,
provided that notice of any such waiver shall be given to each party hereto as
set forth below.  Except as otherwise provided herein, no amendment,
modification or termination of any provision of this Agreement shall be
effective unless signed in writing by or on behalf of each of the Company and
the relevant Purchaser.  Any amendment, supplement or modification of or to any
provision of this Agreement, any waiver of any provision of this Agreement, and
any consent to any departure by the Company or the Purchaser from the terms of
any provision of this Agreement shall be effective only in the specific instance
and for the specific purpose for which made or given.  Except where notice is
specifically required by this Agreement, no notice to or demand on the Company
in any case shall entitle the Company to any other or further notice or demand
in similar or other circumstances.

 

9.                                       Entire Agreement.  This Agreement
constitutes the entire agreement among the parties hereto and supersedes all
prior agreements, understandings and arrangements, oral or written, among the
parties hereto with respect to the subject matter hereof.

 

10.                                 APPLICABLE LAW.  THE VALIDITY AND
INTERPRETATION OF THIS AGREEMENT, AND THE TERMS AND CONDITIONS SET FORTH HEREIN

 

7

--------------------------------------------------------------------------------


 

SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
CALIFORNIA, WITHOUT GIVING EFFECT TO PROVISIONS RELATING TO CONFLICTS OF LAW TO
THE EXTENT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED
THEREBY.

 

11.                                 Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.

 

[signature page follows]

 

8

--------------------------------------------------------------------------------


 

The parties have duly executed this Stock Purchase Agreement as of the date
first above written.

 

 

COMPANY:

 

 

 

LANDEC CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

PURCHASER:

 

 

 

CHIQUITA BRANDS INTERNATIONAL, INC.

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------